                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 WILLIE NASH,

        Plaintiff,                                                  ORDER
 v.
                                                           Case No. 16-cv-223-wmc
 KATHLEEN HEYDE, et al.,

        Defendants.


       Pro se plaintiff Willie Nash is proceeding on Eighth Amendment deliberate

indifference claims against defendants related to the medical care he received for his

Hepatitis C. On October 26, 2018, defendants filed a motion for summary judgment on

the merits, and the court set November 26, 2018, as plaintiff’s deadline to oppose

defendants’ motion. However, plaintiff has failed to oppose the motion, nor has he sought

an extension or otherwise provided the court with an indication that he plans to oppose

the motion. Plaintiff’s continued failure to respond to defendants’ motion suggests that

he may have lost interest in pursuing this case and no longer intends to prosecute it.

       Plaintiff will receive one more opportunity to submit a substantive response to

defendants’ motion. If he fails to do so by the new deadline, the court will dismiss this

case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for his failure to

prosecute.

                                         ORDER

       IT IS ORDERED that plaintiff Willie Nash may have until December 28, 2018,

to file a response to defendants’ motion for summary judgment. If plaintiff does not
respond by that date, the court will dismiss this case with prejudice under Federal

Rule of Civil Procedure 41(b) for plaintiff’s failure to prosecute it.

      Entered this 7th day of December, 2018.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        WILLIAM M. CONLEY
                                        District Judge
